Title: To James Madison from Francis Corbin, 29 April 1817
From: Corbin, Francis
To: Madison, James


Dear SirThe Reeds. Apl. 29th. 1817. Wh: Chim Po: Off:
I have delayed to answer your last obliging letter till I could inform you that the Cask of Port Wine was sent up to Mr. Stone.
Owing to the severity of the Winter it did not get round from Alexandria, viâ Norfolk, to Richmond, till some time in March. After it’s arrival here it was proper to let it remain, for several weeks, in the Cellar, to settle, before I could venture to draw it off, without injustice to you and to the Wine.
The Cask sent contains 33 Gallons. You will find it to be Excellent, and in the Fall of the year salubrious, tho’ not so much to your taste as Madeira, to which I too am confined generally by a gouty habit.
By my merchant’s letter, which accompanies this, you will perceive that the first cost was £52.10. Sterling, which, together with the 60 Cts. per Gallon Duty, and the petty charges will mount it to between $80 and $90. But when I offered the Pipe to you, my dear Sir, I explained my motive for doing so, and, therefore, I cannot but feel with peculiar sensibility, your nice delicacy in consenting to take a part of it, merely out of kindness to me. I hope then that I may be permitted to intreat your acceptance of the Cask sent, as a small token of that sincere Esteem with which my Heart is filled, and which has been there mellowed by Eight Lustra. To manifest this in person, by accepting your friendly invitation to Montpelier will give me double pleasure, because, whilst I am gratifying my own inclination, I shall be performing an incumbent pilgrimage.
Happy as I should be, in common, I verily believe, with this whole confederation of Sovereign States, to continue four years more under your Administration, yet you, who have been accustomed to meditation, will not be surprized at my congratulations on your return to a private Station, followed as you are by the acclamations of our Fellow Citizens. For, I have always thought that the Saying of Solon applied with greater force, if possible, to political than to natural life—“Dici beatus, ante obitum, nemo debet.” Blessed then is he, who retires, as you do, from the hard Helm of our Vessel of State, and upon whose Escutcheon his friends can safely inscribe, as yours can do for you, this motto—“Major Sum quam cui possit Fortuna nocere!”
The End has indeed crowned the Work! And I cannot help suspecting that you yourself, to quote the remark of another wise man, Socrates, have died, like the Swan singing and with joy. “Providens quid in morte boni sit, cum cantu et voluptate mortuus es.”
Long may you enjoy, in health and happiness, the well earned and truly legitimate plaudits of a grateful Country, and that sweetest of all consolations, an approving conscience, which, whilst it makes a Heaven in this World, secures to itself another in the World to come.
Be pleased to make my respectful compliments acceptable to Mrs. Madison, and permit me to be, Dear Sir, with Sincere Esteem, Your most faithful friend, and Servant.
Francis Corbin
